
	
		I
		111th CONGRESS
		2d Session
		H. R. 5560
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Moore of Kansas
			 (for himself, Ms. Berkley,
			 Mr. Berman,
			 Mr. Cao, Mr. Clay, Mr.
			 Cleaver, Mr. Conyers,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Frank of Massachusetts,
			 Ms. Kilroy,
			 Mr. LoBiondo,
			 Mrs. McCarthy of New York,
			 Mr. Markey of Massachusetts,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Ms. Richardson,
			 Ms. Schakowsky,
			 Mr. Spratt, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to improve quality
		  of cancer care and quality of life for patients and survivors by coordinating
		  development and distribution of information about relieving pain, symptoms,
		  side effects, and stress; increasing awareness of treatment and post-treatment
		  health risks for survivors; enhancing research into symptom management and
		  survivorship; increasing health care professional education and training;
		  reducing health disparities in cancer treatment, symptom management, and
		  survivorship care; and expanding and enhancing cancer registries; and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Quality Cancer Care for Life Act of
			 2010.
		2.Improving quality
			 of cancer care and quality of life for patients and survivorsTitle III of the Public Health Service Act
			 (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
			
				317U.Information,
				support, and outcomes monitoring to improve quality care and quality of life
				for cancer patients and survivors
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention (in this section referred to as the
				Director), shall improve the quality of cancer care and quality
				of life for cancer patients and survivors by expanding cancer control programs
				of the Centers for Disease Control and Prevention, including the National
				Comprehensive Cancer Control Program and the National Program of Cancer
				Registries.
					(b)Coordination of
				federal cancer care and survivorship
						(1)In
				generalThe Secretary shall direct the coordination of
				appropriate agencies described in paragraph (2) for the following
				purposes:
							(A)To develop information and support to
				States to—
								(i)incorporate
				evidence-based, best practice strategies into Comprehensive Cancer Control
				Program activities and services of such States; and
								(ii)improve systems
				of care and care delivery by including promotion of care supporting quality of
				life for cancer patients, survivors, and the family caregivers of such patients
				and survivors.
								(B)To develop service
				delivery efforts with special emphasis on addressing the particular needs of
				childhood and adolescent cancer patients and survivors, as well as patients and
				survivors in low-income, racial, or ethnic minority groups, and other medically
				underserved populations.
							(C)To improve the
				National Program of Cancer Registries and other existing surveillance systems
				for tracking cancer patients and survivors and assessing their health status
				and risk for other chronic and disabling conditions.
							(2)Appropriate
				agenciesAppropriate agencies described in this paragraph include
				the Office of Cancer Survivorship at the National Cancer Institute, the
				National Institute of Nursing Research, and such other appropriate agencies as
				determined by the Secretary.
						(c)Improving State
				and local programs To address cancer care and survivorshipIn
				conducting or supporting State and local comprehensive cancer control programs
				through the Centers for Disease Control and Prevention, the Secretary shall
				provide funding and support to States, localities, and territories to expand
				and enhance such programs for the following purposes:
						(1)To include
				emphasis on quality cancer care and survivorship, and provide information and
				support for quality care initiatives for all cancer patient and survivor
				populations including women, children, adolescent, minority, and other
				medically underserved populations.
						(2)To develop and
				strengthen community outreach and education programs, resources, interventions,
				and campaigns; strengthen community information delivery systems to inform
				patients, survivors, and family members about quality of life support and
				services available to relieve pain, symptoms and stress; increase awareness of
				treatment and post-treatment health risks and challenges; and provide follow-up
				care important for survivors. Such programs may—
							(A)create and
				disseminate easily accessible, culturally appropriate communication materials
				and resources tailored to specific audiences;
							(B)inform patients,
				survivors, and family caregivers about particular symptoms, side effects, and
				late effects often associated with specific types of cancer or treatments and
				the importance of addressing them as essential elements of quality health care
				across the life course, including information on pain, nausea, fatigue, or
				other physical symptoms; worry, stress, or other psychological or emotional
				symptoms; lymphedema; cancer-related oral health issues and oral care; sexual
				dysfunction; fertility concerns and fertility preservation options; specific
				side effects or late effects that may affect overall health and well being;
				survivorship follow up care; and any other health-related conditions that are
				known to be experienced as a result of cancer by patients, survivors, and their
				family caregivers across the life course;
							(C)provide resource
				and referral information about other specific issues faced by cancer patients,
				survivors, and their families, including financial concerns, employment rights,
				medical leave, insurance coverage, anticipating and managing late effects of
				treatment and recurrent disease, advance care planning (including advance
				directives, living wills, and durable powers of attorney), and other care
				planning involved in health and medical decision-making; and
							(D)assist patients,
				survivors, and family caregivers with information about how to communicate
				effectively with health professionals about physical and psychological
				symptoms, and limitations or barriers to normal daily function that may be
				caused by treatment of cancer.
							(3)To include special
				emphasis on addressing the particular needs of children and adolescent cancer
				patients and survivors, as well as patients and survivors in low-income,
				racial, or ethnic minority groups, and other medically underserved
				populations.
						(d)Cancer care and
				survivorship demonstration grants
						(1)In
				generalThe Director shall award competitive grants to States,
				localities, and not-for-profit organizations for the purposes of developing,
				implementing, and evaluating cancer case management and coordination programs
				to enhance the quality of cancer care and quality of life for patients and
				survivors and to improve cancer outcomes. Specific emphasis shall be on
				addressing relief of symptoms, pain, side effects, and stress; increasing
				patient awareness of treatment and post-treatment health risks; and survivor
				care.
						(2)ApplicationA
				State, locality, or not-for-profit organization seeking a grant under this
				subsection shall submit to the Director an application (at such time, in such
				manner, and containing such information as the Director may require), including
				assurances that the State, locality, or entity will—
							(A)serve medically
				underserved populations through specific outreach activities and coordinate
				culturally competent and appropriate care in accordance with existing, relevant
				departmental guidelines; and
							(B)evaluate and
				disseminate to the public annually detailed information about program
				activities.
							(3)Use of
				fundsA State, locality, or not-for-profit entity shall use grant
				amounts awarded under this subsection to carry out programs that create
				partnerships with community organizations, including health care providers,
				cancer centers, hospitals, community health centers, palliative care programs,
				psychosocial care programs, hospice programs, home care, nonprofit
				organizations, health plans to facilitate access to integrated care services
				that support quality of life needs for patients, survivors, and family
				caregivers. Such activities shall include—
							(A)patient navigation
				and referrals, including assistance to patients and survivors in finding
				support groups;
							(B)interventions for
				patients, survivors, and caregivers; pain management; palliative care;
				psychosocial care; hospice; or other end of life care programs;
							(C)general advocacy
				on behalf of patients, survivors, and families; and
							(D)an evaluation to
				identify best practices to improve the coordination of cancer and survivorship
				care services and activities.
							(4)Evaluation and
				reportingThe Director shall evaluate activities funded under
				this subsection and shall submit to Congress (and disseminate to the public)
				reports related to such evaluation, including findings, outcomes, and other
				program information. The first report shall be submitted not later than January
				1, 2013, with updates provided every three years thereafter.
						(e)Health care
				professional education and training demonstration grants
						(1)In
				generalThe Director shall award competitive grants to
				not-for-profit entities or qualified individuals for the purpose of training
				individuals to undertake the quality of life needs of cancer patients,
				survivors, and family caregivers.
						(2)ApplicationA
				not-for-profit entity or qualified individual seeking a grant under this
				subsection shall submit an application to the Director at such time, and in
				such manner, and containing such information as the Director may require,
				including assurances that the entity or individual will—
							(A)improve health professional communication
				skills in caring for patients and survivors to more effectively assess and
				address their quality of life or survivorship concerns;
							(B)assess and relieve
				pain, symptoms, side effects, and stress associated with cancer and its
				treatment;
							(C)promote care
				planning to align treatment with patient and family goals;
							(D)anticipate and
				communicate about cancer treatment and post-treatment health risks and
				follow-up care;
							(E)provide
				palliative, psychosocial, or other care to support quality of life integrated
				as part of disease-directed treatment to improve quality of cancer care;
							(F)promote use of
				survivorship care planning;
							(G)improve cultural
				sensitivity, communication, and patient care for minority and medically
				underserved populations, including addressing the particular needs of children,
				adolescents, and their families; racial and ethnic groups, and other medically
				underserved cancer patient and survivor populations; and
							(H)collect and
				analyze data related to the effectiveness of education and training
				efforts.
							(3)Use of
				fundsAn eligible entity shall use grant amounts awarded under
				this subsection to train and develop individuals with skills needed to assist
				the quality of life needs of cancer patients, survivors, and family caregivers
				by addressing symptoms, pain, side effects, stress, treatment, and
				post-treatment health risks and train individuals to assist in arranging
				follow-up care across the life course.
						(4)EvaluationThe
				Secretary shall develop and implement a plan for evaluating the effects of
				professional training programs funded through this subsection.
						(5)DefinitionFor
				purposes of this subsection, the term qualified individual means a
				physician, nurse, social worker, chaplain, psychologist, or other individual
				who is involved in providing palliative care and symptom management services to
				cancer patients.
						(f)Quality of life
				advisory committee
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary shall establish a Quality of Life Advisory Committee (in this
				subsection referred to as the advisory committee) to advise,
				coordinate, and assist the Centers for Disease Control and Prevention in
				creating and conducting the cancer quality of life and survivorship activities,
				program enhancements, and training initiatives specified in subsections (a)
				through (e).
						(2)MembershipThe
				Secretary shall appoint to the advisory committee such members as the Secretary
				considers necessary, and shall include individuals and representatives of
				public and private organizations with expertise in cancer treatment and care;
				pain, symptom, and stress management; and cancer survivorship.
						(3)DutiesThe
				advisory committee shall meet at least once a year and shall—
							(A)consider and
				summarize recent advances achieved in cancer symptom management and
				survivorship research relevant to the goals of this section and identify gaps
				in basic, clinical, behavioral, or other research required to achieve further
				improvements in care to support quality of life and survivorship; and
							(B)annually submit to
				the Secretary a report on the findings described in subparagraph (A) with
				recommendations about additional research needed to improve care for cancer
				patients, survivors, and families that will support quality of life and
				survivorship.
							(g)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated such sums as are
				necessary.
					.
		3.Enhancing
			 research in support of quality of life, and cancer survivorshipPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409K.Quality cancer
				care and cancer survivorship research
					(a)In
				generalThe Director of the National Institutes of Health shall,
				in coordination with recommendations of the Quality of Life Advisory Committee
				established under section 317U(f), undertake additional cancer quality of life
				and survivorship research that addresses pain, symptom management, side effects
				and late effects, and psychosocial factors to improve cancer clinical
				communication and care planning, treatment and post-treatment, and follow-up
				care across the life course.
					(b)Authorized
				researchResearch supported under this section may include at
				least the following:
						(1)Examination of
				evidence-based practices relating to cancer care, survivorship, and follow-up
				care including comparing community-based public health interventions.
						(2)Analysis of the
				translation of cancer interventions from academic settings to real world
				settings.
						(3)Lifestyle,
				behavioral, and other research on the impact of cancer treatment and
				survivorship.
						(4)Formative research
				to assist with the development of educational messages and information, for
				dissemination to targeted populations such as children, adolescents, racial and
				ethnic minority groups, and other medically underserved groups, on the residual
				effects of cancer treatment.
						(5)Health disparities
				in cancer survivorship outcomes within minority or other medically underserved
				populations.
						(6)Intervention
				research to prevent or treat the post-treatment effects of cancer
				treatment.
						(7)Identification of the unique needs of
				patients who are diagnosed with rare or deadly cancers or cancers that have not
				been well studied.
						(8)Development of a
				consistent, standardized model of service delivery for cancer-related follow-up
				care across cancer centers and community oncology practices.
						(9)Development, testing, and communication of
				messages for patients, survivors, and health professionals that will improve
				understanding, demand for, and delivery of care to relieve pain, symptoms,
				stress, and other quality of life factors associated with serious illnesses
				such as cancer.
						(c)FundingSuch
				funds as necessary to accomplish the requirements of subsection (a) shall be
				available from funds reserved under section 402A(c)(1) for the Common Fund or
				otherwise available for such
				initiatives.
					.
		
